DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2022 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 22 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwon et al. (“Kwon”) (US 2019/0293990 A1)
Regarding claim 22, Kwon discloses a light emitting display apparatus (the organic light emitting diode OLED, fig. 8, para. 0106), comprising:
a substrate (a base substrate BL, para. 0107) including a display area and a non-display area (figs. 9A to 9C show display areas Pxa-R, Pxa-G, and Pxa-B, and non-display area NPxa, para. 0131);
a transistor disposed on the substrate (the pixel Px includes a first transistor T1 (or a switching transistor), a second transistor T2 (or a driving transistor), para. 0104);
a sub-pixel (OLED, fig. 8) electrically connected to the transistor (T2) and including a light emitting area (Pxa-R, Pxa-G, and Pxa-B) and a non-light emitting area (NPxa), the sub-pixel comprising a light emitting element;
an encapsulation part (TFE) disposed on the light emitting element (a sealing member, e.g., an encapsulation substrate, may be on the second electrode EL2, para. 0125); and
a cut-off layer (BM) disposed on the encapsulation part (TFE), and positioned only on the non-light emitting area (NPxa) and not on the light emitting area (Pxa-R, Pxa-G, and Pxa-B) of the sub-pixel.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. in view of Lee (US 2017/0031205 A1).
Regarding claims 1 and 12, Kwon discloses a light emitting display apparatus (the organic light emitting diode OLED, fig. 8, para. 0106), comprising:
a substrate (a base substrate BL, para. 0107) including a display area and a non-display area (figs. 9A to 9C show display areas Pxa-R, Pxa-G, and Pxa-B, and non-display area NPxa, para. 0131);
a transistor disposed on the substrate (the pixel Px includes a first transistor T1 (or a switching transistor), a second transistor T2 (or a driving transistor), para. 0104);
a sub-pixel (OLED, fig. 8) electrically connected (via CH5) to the transistor (T2), the sub-pixel comprising a light emitting element; 
an encapsulation part (TFE) disposed on the light emitting element (a sealing member, e.g., an encapsulation substrate, may be on the second electrode EL2, para. 0125); and
a cut-off layer/a color coordinate change prevention (the color control layer BM/CCL, fig. 9A) disposed on the encapsulation part (TFE), the cut-off layer having a transmission area (the color control layer CCL includes a transmission filter TF) and a non-opening area (CCF1 and CCF2) (the color control layer CCL may be on the thin film sealing layer TFE. The color control layer CCL may include a color conversion filter CCF and a light blocking portion BM. The color conversion filter CCF may be superimposed on the organic light emitting diode OLED, para. 0129);
wherein the sub-pixel includes a light emitting area (Pxa-R, Pxa-G, and Pxa-B, fig. 9A).
Kwon does not specifically disclose the cut-off layer having an opening area and the light emitting area being located at the opening area of the cut-off layer.
In a similar field of endeavor of display device, Lee discloses a transmission area is an opening area and the light emitting area being located at the opening area of the cut-off layer (the light transmitter 123 may have the form of a cavity for the incident light to pass as it is, para. 0090).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to incorporate the opening area as taught by Lee in the system of Kwon in order to improve light output efficiency.
Regarding claims 2 and 13, Kwon discloses the sub-pixel is provided in plural (figs. 9A to 9C show sub-pixels Pxa-R, Pxa-G, and Pxa-B),
wherein the light emitting element includes a light emitting layer (a light emitting layer EML, para. 0118), 
wherein the light emitting display apparatus further comprises: 
an overcoating layer (a pixel defining layer PDL) on the substrate (BL) and having a base portion (i.e., lower portion of the pixel defining layer PDL) and a protrusion portion (i.e., upper portion of the pixel defining layer PDL para. 0116);
a first electrode disposed to cover the base portion and a side portion of the protrusion portion at the plurality of sub-pixels (the pixel defining layer PDL may include an organic material. An opening part OP is defined in the pixel defining layer PDL. The opening part OP of the pixel defining layer PDL exposes at least a part of the first electrode EL1, para. 0116);
a bank layer (PDL) covering a portion of the first electrode and the overcoating layer (para. 0116);
a light emitting layer and a second electrode on the first electrode and the bank layer at the plurality of sub-pixels (the organic light emitting diode OLED may include a first electrode EL1, a light emitting layer EML, an electron control layer ECL, and a second electrode EL2, sequentially stacked on the base substrate BL, para. 0118); and
wherein the base portion is integrally formed with the protrusion portion (the pixel defining layer PDL may include an organic material, para. 0116),
wherein the plurality of sub-pixels include a non-light emitting area in which the bank layer is disposed and the light emitting area surrounded by the non-light emitting area (the pixel areas Pxa-R, Pxa-G, and Pxa-B and the peripheral area NPxa, figs. 9A-9C), and
wherein the cut-off layer is disposed at the non-light emitting area (the light blocking portion BM may overlap the peripheral area NPxa, para. 0130).
Regarding claims 3 and 14, Kwon discloses the plurality of sub-pixels include a red sub-pixel, a green sub-pixel and a blue sub-pixel (the pixel areas Pxa-R, Pxa-G, and Pxa-B, figs. 9A-9C), and
wherein the cut-off layer (BM) is disposed at the blue sub- pixel (Pxa-B) (the color control layer CCL may be commonly disposed in the first to third pixel areas Pxa-R, Pxa-G, and Pxa-B, para. 0134).
Regarding claim 4, Kwon discloses the cut-off layer (BM) is configured to transmit blue light (the transmission filter TF may correspond to the first pixel area Pxa-B. The transmission filter TF does not include a light emitter and may transmit the first color light, para. 0136).
Regarding claims 5 and 15, Kwon discloses the encapsulation part is on the second electrode (a sealing member, e.g., an encapsulation substrate, may be on the second electrode EL2, para. 0125), and 
wherein the cut-off layer includes a blue color filter on an upper surface of the encapsulation part (a capping layer covering the second electrode EL2 may be between the thin film sealing layer TFE and the second electrode EL2. The thin film sealing layer TFE may directly cover the capping layer. The thin film sealing layer TFE, para. 0126).
Regarding claims 6 and 16, Kwon discloses the encapsulation part is on the second electrode (a sealing member, e.g., an encapsulation substrate, may be on the second electrode EL2, para. 0125),
wherein the encapsulation part includes a first encapsulation layer formed of an inorganic material, a second encapsulation layer on the first encapsulation layer and formed of an organic material, and a third encapsulation layer on the second encapsulation layer and formed of an inorganic material (the thin film sealing layer TFE may further include an organic film, or may have a structure in which an inorganic film and an organic layer are alternately repeated, para. 0125), and
wherein the cut-off layer includes the third encapsulation layer, a first inorganic insulating layer on the third encapsulation layer and overlapping the bank layer, and a second inorganic insulating layer on the first inorganic insulating layer (the black blocking portion BM may be formed by including an organic light- shielding material or an inorganic light-shielding material including a black pigment or a dye. The light blocking portion BM may overlap the peripheral area NPxa, para. 0130).
Regarding claim 7, Kwon discloses the third encapsulation layer and the second inorganic insulating layer are formed of a same material (the inorganic layer may include an inorganic material such as aluminum oxide or Silicon nitride, and the organic film may include an acrylate- based organic material, para. 0125), and
the first inorganic insulating layer is formed of a material having a refractive index lower than a refractive index of the third encapsulation layer or the second inorganic insulating layer (a difference between the refractive index of the first organic sub-layer and the refractive index of the second inorganic sub-layer may be 0 or more and 0.5 or less, the refractive index of the second inorganic sub-layer may be 2 or more and 2.5 or less or a thickness of the first inorganic sub- layer may be 9.9 nm or more and 39.9 nm or less, and a thickness of the second inorganic sub-layer may be 0.1 nm or more and 20.0 nm or less, paras. 0014-0016).
Regarding claim 11, Kwon discloses the first electrode comprises a reflective layer that covers the side portion of the protrusion portion (the first electrode EL1 may be a transmissive electrode, a semi-transmissive electrode, or a reflective electrode, para. 0119).
Regarding claim 17, Kwon discloses wherein the first inorganic insulating layer is an uppermost inorganic insulating layer of the encapsulation part (the thin film sealing layer TFE may include at least one inorganic film. The thin film sealing layer TFE may further include an organic film, or may have a structure in which an inorganic film and an organic layer are alternately repeated, para. 0125).
Regarding claim 18, Kwon discloses wherein the first inorganic insulating layer is disposed on an upper surface of the encapsulation part (the thin film sealing layer TFE may serve as a sealing member. The thin film sealing layer TFE is commonly disposed in the pixel areas Pxa and the peripheral area NPxa. The thin film sealing layer TFE directly covers the second electrode EL2, para. 0125).
Regarding claim 21, the combination of Kwon and Lee discloses the cut-off layer is a part of color filters (the quantum dot color filter layer 120 may include a red light converter 121 which is configured for converting an incident light ray into red light, a green light converter 122 which is configured for converting an incident light ray into green light, and a light transmitter 123 which is configured for transmitting an incident light ray without color conversion, para. 0089 of Lee).
9.	Claims 8, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Lee and further in view of Chung et al. (“Chung”) (US 2019/0148647 A1).
Regarding claims 8 and 19, the combination of Kwon and Lee discloses an encapsulation part is on the second electrode (a sealing member, e.g., an encapsulation substrate, may be on the second electrode EL2, para. 0125 of Kwon); and
wherein the cut-off layer includes the first inorganic insulating layer, the second inorganic insulating layer, and a third inorganic insulating layer between the first inorganic insulating layer and the second inorganic insulating layer and overlapping the bank layer (the thin film sealing layer TFE may further include an organic film, or may have a structure in which an inorganic film and an organic layer are alternately repeated, para. 0125 of Kwon).
The combination of Kwon and Lee does not specifically disclose “a touch part on the encapsulation part... the second inorganic insulating layer’.
In a similar field of endeavor of display device, Chung discloses a touch part (the input sensing unit ISU) on the encapsulation part (the thin-film encapsulation layer TFE may be used as a base surface, para. 0130),
wherein the touch part (fig. 10A) includes:
a first inorganic insulating layer on the encapsulation part;
a second inorganic insulating layer on the first inorganic insulating layer; and
a touch line and a touch electrode on the first inorganic insulating layer or the second inorganic insulating layer (thickness of the thin-film encapsulation layer TFE may be adjusted to prevent the input sensing unit ISU from being affected by noise caused by elements of the display element layer DP-OLED. Each of the first and second insulating layers IS-IL11 and IS-IL2 may have a single- or multi-layered structure, paras. 0136 and 0141).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to incorporate the touch part as taught by Chung in the system of Kwon and Lee in order to allow user operate/interact with display information on the display device.
Regarding claim 9, the combination of Kwon, Lee and Chung discloses the first inorganic insulating layer and the second inorganic insulating layer are formed of silicon nitride (SiNx) or silicon oxynitride (SINxOy), and 
wherein the third inorganic insulating layer is formed of silicon oxide (SiOX) (at least one of the first and second insulating layers IS-IL1 and IS-IL2 may include an inorganic layer. The inorganic layer may be formed of or include at least one of aluminum oxide, titanium oxide, silicon oxide, silicon oxynitride, zirconium oxide, or hafnium oxide, para. 0137 of Chung) .
10.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Lee and further in view of Bang et al. (“Bang”) (US 2019/0189701 A1).
Regarding claim 10, the combination of Kwon and Lee does not specifically disclose the light emitting layer is disposed separately in each of the plurality of sub- pixels, and
a thickness of the light emitting layer is configured to implement a micro-cavity in each of the plurality of sub-pixels.
In a similar field of endeavor of display device, Bang discloses the light emitting layer is disposed separately in each of the plurality of sub-pixels (para. 0009), and
a thickness of the light emitting layer is configured to implement a micro-cavity in each of the plurality of sub-pixels (para. 0010).
Response to Arguments
11.	Applicant’s arguments with respect to claims 1-19 and 21 have been considered but are moot because the new ground of rejection does not rely on at least one reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693